Citation Nr: 1403534	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  05-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) on the basis of aid and attendance criteria. 

2.  Entitlement to specially adapted housing. 

3.  Entitlement to a special home adaptation grant. 

4.  Entitlement to an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held in July 2006 before a Veterans Law Judge who is no longer employed by the Board and thus, is unavailable to participate in the present decision.  In correspondence dated in April 2011 the Veteran declined an opportunity to testify at an additional hearing. A copy of the transcript of the July 2006 hearing is of record. The Board remanded the issues on appeal for additional development in April 2007, February 2009, and June 2011.


FINDINGS OF FACT

1.  The Veteran is service-connected for post-traumatic stress disorder (PTSD), rated as 70 percent disabling; and for residuals of a left leg fracture, rated as 10 percent disabling.

2.  The Veteran suffers from Guillain-Barre Syndrome which causes quadriplegia and renders the Veteran wheel-chair bound; however, this disability is not service-connected.  

3.  The Veteran's Guillain-Barre Syndrome prevents him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.

4.  The Veteran's service-connected disabilities do not prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.

5.  The Veteran's service-connected disabilities do not result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

6.  The Veteran's service-connected disabilities do not result in blindness in both eyes with 5/200 visual acuity or less; or the anatomical loss or loss of use of both hands; or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury. 

7.  The Veteran's service-connected disabilities do not result in loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes to the required specified degree, or ankylosis of one or both knees or of one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2012); 38 C.F.R. § 3.350 (2013).

2.  The basic eligibility requirements for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002 & supp. 2012); 38 C.F.R. § 3.809, 3.809(a) (2004-2012).

3. The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile or adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.808, 17.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in January 2004, March 2004, December 2004, March 2006, May 2007, March 2008, and October 2009 letters.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

SMC on the Basis of Aid and Attendance

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

The Veteran is service-connected for PTSD, rated as 70 percent disabling, and a left leg fracture, rated as 10 percent disabling.  

The Veteran was provided VA and private medical treatment and was afforded VA examinations to determine his medical status.  In addition, he testified at a July 2006 Board hearing.  

In July 2003, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had lost his job at the U.S. Postal service due to his Guillain-Barre Syndrome which had grown progressive crippling, both physically and emotionally.  During this examination, the Veteran was diagnosed as having PTSD which resulted in social isolation.  The Veteran did not manifest psychosis or dementia and his insight and reasoning were well-developed.  His global assessment of functioning (GAF) was 60, without consideration of the Guillain-Barre Syndrome.  

In March 2004, private medical records noted that the Veteran was wheelchair-bound.  He complained of anxiety at that time.  In May 2004, the records documented that the Veteran had Guillain-Barre Syndrome with partial quadriplegia.  

In a July 2004 statement, the Veteran indicated that his wife was providing him aid and attendance.  In a December 2004 statement, his wife indicated that she had been caring for her husband's activities of daily living since he became unable to work due to his physical and mental disabilities.  Her assistance including helping him dress, bathe, clean, cook, wash, and use the toilet.

In July 2006, the Veteran testified at a Board hearing.  At that time, the Veteran provided descriptions of the assistance that his wife provided him.  He indicated that his PTSD prevented him from leaving their home, so his wife had to provide for all of his needs.  When he did go out, his wife had to lift his heavy wheelchair and put it in and out of the trunk which was difficult for her.  The Veteran testified that he had quadriplegia and the etiology was unknown for a period, now diagnosed as Guillain-Barre Syndrome.  Although the Veteran indicated that there was an etiological connection to service, service connection has been denied for that disorder.  The Veteran stated that he did not feel safe and comfortable outside of his home due to the PTSD.  The Veteran testified that his left leg also bothered him and he regularly felt a burning sensation.  He also described weakness and having to hold onto a dresser to stand.

A March 2008 VA examination reevaluated the Veteran's Guillain-Barre Syndrome and PTSD.  It was noted at that time that the Veteran's wife assisted the Veteran with activities of daily living due to weakness and coordination issues related to the Veteran's nonservice-connected Guillain-Barre Syndrome.  The examiner indicated that the Veteran's Guillain-Barre Syndrome had grown progressively crippling, again physically and emotionally.  The Veteran's case had been severe and remained profoundly disabling, causing a near death experience and quadriplegia.  The examiner reported that the Veteran's wife had to care for him 24 hours per day dye to the Guillain-Barre Syndrome, to include with bathing, feeding, dressing, and toileting.  The Veteran was unable to ambulate with loss of muscle strength in all of his extremities.  The Veteran also reported that his left leg disability caused him discomfort and spasms.  The examiner noted that although the Veteran had a floater in his right eye, he did not wear glasses and was able to watch television with no problem.  The examiner indicated that the Veteran was unable to protect himself from the hazards/dangers of daily living and basically indicated that the Veteran was completely disabled and unable to care for himself due to his Guillain-Barre Syndrome.  His extensive physical limitations due to the Guillain-Barre Syndrome were discussed.  The diagnoses were quadriplegia secondary to Guillain-Barre Syndrome with contractures and neuropathy of all four extremities; and anxiety.  

His psychiatric evaluation noted that the Veteran did not like to socialize and only went outside his home for medical appointments.  The Veteran related that his concentration and temper interfered with his ability to work.  On mental status examination, the Veteran was alert and fully oriented.  He had good eye contact.  He was polite, peasant, and cooperative.  There was no evidence of exaggeration or distortion of his symptoms and he was considered a reliable historian.  Serial sevens were performed slowly, but accurately.  Attention and concentration were fair.  Overall, the Veteran's memory and intellectual abilities appeared to be within normal limits.  His speech was somewhat slow and monotone.  His responses were productive and spontaneous.  His thought content was rational, relevant, coherent, logical, and goal-directed.  There was no evidence of communication problems or ritualistic behaviors.  His mood was depressed with constricted affect.  He reported having suicidal thoughts in the past, but not currently.  There was no history of suicide attempts.  He denied any homicidal ideation and there was no history of violence toward others.  He had sleep disturbance and his appetite was reduced.  His insight, judgment, and impulse controls were fair.  He was diagnosed as having PTSD as well as having depression due to his Guillain-Barre Syndrome.  His GAF for PTSD was 61, and for both disabilities combined was 55.  The examiner noted that the Veteran's nonservice-connected disorder primarily resulted in a need for aid and attendance.  

An August 2009 examination addressed the Veteran's nonservice-connected Guillain-Barre Syndrome.  The examiner indicated that this disorder was not etiologically related to service or to the Veteran's PTSD.  

Thereafter, the Veteran was seen on an outpatient basis.  In October 2011, the Veteran presented in casual attire with appropriate personal hygiene and grooming.  He was alert and oriented to person, place, and time.  He presented in a wheelchair which he utilized for mobility.  His memory is intact to recent, remote, and immediate events.  Thought processing was pertinent and sequential.  His affect was fairly constricted with neutral mood.  He did not report any problems with hallucinatory material.  He also did not report any suicidal or homicidal ideation.  His insight and judgment appear to be fair to marginal.

The Veteran requires aid and attendance, which is provided by his wife.  However, this need is due to his physical limitations related to his nonservice-connected Guillain-Barre Syndrome, and not due to his service-connected PTSD or left leg disorder.  Although the Veteran has a left leg disorder and also clearly has severe PTSD as well as nonservice-connected depression, his inability to dress or undress himself, or to keep himself ordinarily clean and presentable, as well as  the frequent need of adjustment of his wheelchair which cannot be done without such aid; his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and his inability to attend to the wants of nature, are due to his Guillain-Barre Syndrome and not to his service-connected PTSD and left leg disorder.  Although the Veteran indicated that his PTSD causes mental incapacity which requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment, the other evidence of record shows that his PTSD does not result in any psychosis or dementia, moreover, the Veteran is cognitively intact.  His GAF scores reflect moderate impairment, not dysfunction to the point where he cannot protect himself outside of his home due to PTSD.  Although the Veteran feels uncomfortable outside his home, he is nevertheless capable of protecting himself from the hazards or dangers incident to his daily environment, with regard to his PTSD as well as his leg disorder.  It is the Guillain-Barre Syndrome which requires the 24 hour support of the Veteran's wife, inside and outside of the home.  

As the Veteran's need for aid and attendance is not due to a service-connected disability, special monthly compensation cannot be granted for aid and attendance.  The evidence preponderates against this aspect of the claim, therefore, the benefit-of-the-doubt rule is not for application.

Specially Adaptive Housing or Home Adaption Grant

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.   See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  However, there were no substantial revisions to the criteria applicable to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

38 C.F.R. § 3.809(b) (2004-2013).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: 

(1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2012).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2004-2013). 

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2013).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

The term ""loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2013) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

As discussed in detail above, the Veteran has a myriad of physical disabilities due to nonservice-connected Guillain-Barre Syndrome, including quadriplegia which affects his extremities.  However, his service-connected disabilities, PTSD and a left leg disorder, do not result in any of the enumerated criteria for specially adapted housing or a special home adaptation grant.  The symptoms related to the Veteran's left leg were described as burning and pain.  Although the Veteran described muscle spasms and weakness, he has quadriplegia due nonservice-connected disability.  Clearly, the weakness and any paralysis is established by the medical evidence as being related to the Guillain-Barre syndrome.  This medical evidence is more probative than the Veteran's opinion in that regard because the medical complexities involved are beyond his lay expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is confined to a wheelchair due to loss of use of his lower and upper extremities, but it is due to his Guillain-Barre Syndrome, not a service-connected disability.  He does not have blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; blindness in both eyes with 5/200 visual acuity or less; the anatomical loss or loss of use of both hands; burn scarring; or residuals of an inhalation injury, as due to a service-connected disability.  For these reasons, specially adapted housing and home adaptation benefits are not warranted.

Automotive and Adaptive Equipment or Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only. 38 U.S.C.A. § 3902(a)(b). 

A veteran is considered an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment if he is entitled to compensation for any of the following disabilities: 

(i) the loss or permanent loss of use of one or both feet; 

(ii) the loss or permanent loss of use of one or both hands; or 

(iii) the permanent impairment of vision of both eyes to the specified degree. 

38 C.F.R. § 3.808(b)(1).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

As noted above, the Veteran is confined to a wheelchair due to complications of his Guillain-Barre Syndrome, but unrelated to his service-connected PTSD and left leg disorder.  He does not have the permanent impairment of vision of both eyes to the specified degree. 

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The Veteran's debilitating physical disabilities are related to his Guillain-Barre Syndrome.  His PTSD and left leg disorder do not result in ankylosis of one or both knees, or one or both hips.

Thus, the Veteran is not an "eligible person," as defined by 38 C.F.R. § 3.808(b)(1), for financial assistance in acquiring an automobile or other conveyance and adaptive equipment.

In summary, a service-connected or compensated loss or permanent loss of use of one or both feet, a service-connected or compensated loss or permanent loss of use of one or both hands, a service-connected or compensated permanent impairment of vision of both eyes to the required specified degree, or a service-connected or compensated ankylosis of one or both knees or of one or both hips has not been demonstrated.  The pertinent criteria have not been met, and the Veteran is not entitled to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only. 


ORDER

Entitlement to special monthly compensation on the basis of aid and attendance criteria is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied. 

Entitlement to an automobile and adaptive equipment or adaptive equipment only is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


